Citation Nr: 0403729	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  97-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fibrosarcoma of the right groin, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1967 to November 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In December 1997, the Board awarded a compensable (10 
percent) rating for the veteran's service-connected residuals 
of a fibrosarcoma of the right groin.  Thereafter, the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In response to an April 
1999 Appellee's Motion for Remand and to Stay Proceedings 
("Appellee's Motion") requesting items of relief to include 
vacating the Board's December 1997 disposition, but only to 
the extent that an evaluation in excess of 10 percent was not 
awarded and remanding the claim for development to include 
affording the veteran opportunity to "submit additional 
evidence and argument" relative to the claim, the Court, in 
May 1999, so ordered the same.  Thereafter, the appeal was 
returned to the Board.  In February 2000, the Board remanded 
the claim to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

As noted above, in February 2000, the veteran's claim was 
remanded to the RO for additional development to include an 
examination to evaluate the veteran's service-connected 
disability.  The RO was instructed to arrange for the veteran 
to undergo a VA examination by a board certified neurologist, 
if available, to determine the current status of any residual 
neurological disablement related to the surgical excision of 
a sarcoma involving his right groin.  In addition, with 
respect to any paresthesias and/or fasciculations the veteran 
may be found to have in the area of his right groin, the 
examiner was to identify the nerve or nerves to which such 
manifestation(s) was (were) traceable.  Any special 
diagnostic studies deemed necessary were to be performed, and 
the claims folder was to be made available to the examiner 
for review prior to the examination.  

A review of the record shows that the veteran was unable to 
report for a scheduled VA examination since he was an 
inpatient at the Fulton State Hospital.  He was examined at 
that facility in October 2000.  There is no indication that 
the claims file was reviewed in conjunction with that 
examination.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, the information 
requested in the Board's remand was not provided by the 
examiner.  The Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268 (1998).  

During the course of this appeal, the regulations regarding 
evaluation of scars were revised.  An examination which takes 
into account the new criteria has not been conducted.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disability issue here 
that has not already been made part of 
the record.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate his 
residuals of a fibrosarcoma of the right 
groin.  The veteran must be informed of 
the potential consequences of his failure 
to report for any scheduled examination, 
and a copy of this notification must be 
associated with the claims file.  If the 
veteran is still an inpatient at the 
Fulton State Hospital, arrangements 
should be made to have him examined 
there.   The claims file must be made 
available to and reviewed by the 
examiner, and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.    

All residuals of the veteran's residuals 
of a fibrosarcoma of the right groin 
should be evaluated.  The examiner should 
indicate with respect to any paresthesias 
and/or fasciculations the veteran may be 
found to have in the area of his right 
groin, the VA examiner should identify 
the nerve or nerves to which such 
manifestation(s) is(are) traceable.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
examiner should note any scarring and 
indicate the size of the scarring in 
square inches, if any scars are deep, and 
if any scars cause any limitation of 
motion.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




